Citation Nr: 1436723	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  02-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed rhinitis/sinusitis.

2.  Entitlement to an effective date earlier than July 27, 2000 for the award of service connection for a deviated nasal septum.

3.  Entitlement to an effective date earlier than April 1, 2011 for the assignment of a 100 percent rating for cardiomegaly with left ventricular hypertrophy and hypertension.

4.  Entitlement an initial rating in excess of 50 percent for the service-connected obstructive sleep apnea.

5.  Entitlement to an effective date earlier than July 27, 2000 for the award of service connection for obstructive sleep apnea.

6.  Entitlement to an effective date earlier than April 1, 2011 for the award of special monthly compensation at the housebound rate.

7.  Entitlement to an evaluation in excess of 100 percent for the service-connected cardiomegaly with left ventricular hypertrophy and hypertension.

8.  Entitlement to an effective date earlier than April 1, 2011 for basic eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2001, July 2011, and October 2011 rating decisions of the RO.

This case involves a lengthy procedural history.  A brief statement on the origination of the claims presently on appeal may be helpful.
The claim involving rhinitis/sinusitis (Issue #1) arose from a May 2001 rating decision of the RO.  

In February 2002, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In November 2002, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In October 2003, the Board remanded the claim for rhinitis/sinusitis, along with claims of service connection for a deviated nasal septum, obstructive sleep apnea, and left facial cranial nerve VII paralysis.

In a decision promulgated in December 2005, the Board denied the claims.  

In February 2008, the Board's decisions as to the claims for rhinitis/sinusitis, a deviated nasal septum, obstructive sleep apnea were vacated by the U.S. Court of Appeals for Veterans Claims (Court).  The Board's decision of the claim for left facial cranial nerve VII paralysis was affirmed.

In October 2008 decision, the Board again denied the claims of service connection for rhinitis/sinusitis, a deviated nasal septum, and obstructive sleep apnea.  The decision was again vacated by the Court in a November 2009 Joint Motion for Remand. 

In March 2010, the Board remanded the claims for further development of the record.

In October 2011, the RO granted service connection for a deviated nasal septum.  In January 2013, the RO granted service connection for obstructive sleep apnea.  As such, these claims of service connection are no longer in appellate status and will not be addressed hereinbelow.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The only claim remaining on appeal from this procedural history is the claim for service connection for rhinitis/sinusitis.  

The claim involving an earlier effective date for the grant of service connection for a deviated nasal septum (Issue #2) arose from the timely appeal of the October 2011 rating decision awarding the Veteran service connection for the disorder, effective on July 27, 2000.

The Board notes that along with the earlier effective date claim for the grant of service connection for a deviated nasal septum, the Veteran also perfected an appeal for an evaluation in excess of 10 percent for the service-connected deviated nasal septum.  

However, the claim for the claim for increase was withdrawn in October 2013, prior to certification by the Board.  The withdrawal was memorialized in an October 2013 letter from the RO sent to the Veteran and his attorney.  As such, the matter will not be addressed by the Board. 38 C.F.R. § 20.204.

The claim involving an earlier effective date for the grant of service connection for a heart disorder (Issue #3) arose from the timely appeal of a July 2011 rating decision that awarded a 100 percent rating, effective on April 1, 2011.

Issues #4-8 arose from the Veteran's January 2014 timely disagreement with a rating decision of January 2013, to include "all issues arising out of such decision."  As such, these claims are being remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).

Finally, the Board notes that, since the issuance of the October 2013 Supplemental Statement of the Case (SSOC), medical evidence has been added to the claims file, but a waiver from the Veteran was not received with it.  

However, this evidence is not relevant to the claims for earlier effective dates decided hereinbelow.  For this reason, further review of this additional evidence by the RO is not necessary prior to appellate handling of the claims by the Board.

The Board has considered documentation included in Virtual VA and VBMS.

The following claims are being remanded to the Agency of Original Jurisdiction (AOJ): entitlement to service connection for rhinitis/sinusitis (Issue #1); entitlement to an effective date earlier than April 1, 2011 for the assignment of a 100 percent rating for cardiomegaly with left ventricular hypertrophy and hypertension (Issue #3); entitlement an initial rating in excess of 50 percent for the service-connected obstructive sleep apnea (Issue #4); entitlement to an effective date earlier than July 27, 2000 for the award of service connection for obstructive sleep apnea (Issue #5); entitlement to an effective date earlier than April 1, 2011 for the award of special monthly compensation based at the housebound rate (Issue #6); entitlement to an evaluation in excess of 100 percent for the service-connected cardiomegaly with left ventricular hypertrophy and hypertension (Issue #7);entitlement to an effective date earlier than April 1, 2011 for basic eligibility to Dependents' Educational Assistance (Issue #8).


FINDINGS OF FACT

1.  In August 1985, the Veteran separated from service; a claim was not received within one year of date of discharge. 

2.  On July 27, 2000, VA received the Veteran's original claim of service connection for a deviated nasal septum.

3.  In May 2001, the RO denied the claim, and the Veteran appealed this decision.

4.  In October 2003, the Board remanded the claim.

5.  In December 2005, the Board denied the claim, but the decision was vacated by the Court in February 2008.

6.  In October 2008, the Board denied the claim again, but the decision was vacated by the Court in November 2009.

7.  In March 2010, the Board remanded the claim.

8.  In an October 2011 rating decision, the subject of this appeal, the RO awarded service connection for a deviated nasal septum, effective beginning on July 27, 2000.

9.   There were no informal or formal claims, or written intent to file a claim of service connection for a deviated nasal septum dated prior to the July 27, 2000 claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to July 27, 2000, the date of claim for the award of service connection for deviated nasal septum, have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).


A February 2004 VCAA letter explained the evidence necessary to substantiate the claim for service connection for a deviated nasal septum.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This VCAA notice letters from VA was provided prior to initial adjudication of the Veteran's claim.  

This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for a deviated nasal septum.  This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to VA's duty to assist, it is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points of time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding. 

In this case, VA has obtained the Veteran's service treatment records and post-service VA and private medical records and thus complied with its duty to assist. 

The Board has carefully reviewed the record, to include the Veteran's statements in support of his claim, and concludes that there has been no identification of further available evidence not already of record that would be relevant to the current claim decided herein. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed for the claim decided below.


Analysis

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here.  38 C.F.R. § 3.157(b).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

In this case, the Veteran seeks an effective date earlier than July 27, 2000, for the grant of service connection for a deviated nasal septum.  The Veteran's argument as to what he believes is the proper effective date is unknown.

The Veteran in this case separated from service in August 1985.  A claim was not received within one year of date of discharge. 

On July 27, 2000, VA received a claim for service connection for a deviated nasal septum.

In May 2001, the RO denied the claim.  The Veteran appealed this decision.

In October 2003, the Board remanded the claim.

In December 2005, the Board denied the claim.  This decision was vacated by the Court in February 2008.

In October 2008, the Board denied the claim again.  This decision was vacated by the Court in November 2009.

In March 2010, the Board remanded the claim.

In an October 2011 rating decision, the subject of this appeal, the RO awarded service connection for a deviated nasal septum, effective on July 27, 2000.

Because the current effective date of service connection was based upon the date his July 2000 underlying or original claim of service connection was received, the question before the Board is whether there are any earlier applications to reopen the claim upon which an earlier effective date of service connection may be granted.

The Board has carefully reviewed the record in this case, but can point to no communication prior to the July 27, 2000 which could be interpreted as an informal claim to support the award of an earlier effective date for service connection for the deviated nasal septum.  

Prior to July 27, 2000, the Veteran's communications pertained to his pursuit of a claim involving frozen feet, a heart disorder, and administrative matters including the addition of dependents.

Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim of service connection on July 27, 2000.  

The exact date on which entitlement arose need not be ascertained in order to conclude that the July 27, 2000, date selected by the RO is the earliest possible effective date here.  

The reason for this is that, to the extent that entitlement arose prior to July 27, 2000, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after August 18, 2006 would similarly not entitle the Veteran to an effective date earlier than that already assigned.  

There is simply no legal entitlement to an earlier effective date for the award of service connection for the Veteran's deviated nasal septum.  As such, the Veteran's claim must be denied.


ORDER

An effective date earlier than July 27, 2000 for the award of service connection for a deviated nasal septum is denied.


REMAND

A VA examination is needed to address the etiology of the Veteran's claimed rhinitis/sinusitis.  

Since the Board's last remand, service connection has been awarded for obstructive sleep apnea as associated with a left side facial fracture with injury to the trigeminal nerve, as well as a deviated nasal septum.  
The Board finds that an examination should be conducted to determine any possible relationship between the claimed rhinitis/sinusitis, and any of these service-connected disabilities.  The examiner should also address the Veteran's own contentions of symptoms of rhinitis/sinusitis in service.

In January 2013, the RO awarded service connection for obstructive sleep apnea and assigned a 50 percent rating, beginning on July 27, 2000.  The RO also awarded SMC at the housebound rate, beginning on April 1, 2011, denied a rating in excess of 100 percent for the service-connected cardiomegaly with left ventricular hypertrophy and hypertension, and granted DEA benefits beginning on April 1, 2011.

The Veteran expressed his timely disagreement in January 2014 with "all issues arising" from the decision.

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board finds that the Veteran's claim for an effective date earlier than April 1, 2011 for the assignment of a 100 percent rating for cardiomegaly with left ventricular hypertrophy and hypertension is inextricably intertwined with the claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

A determination as to the proper effective date for the total rating assigned for the Veteran's heart disability may impact the claims for earlier effective dates for SMC and DEA benefits.  As the claims should be considered together, it follows that any Board action on the heart claim, at this juncture, would be premature.

Accordingly, these remaining matters are REMANDED to the AOJ for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed rhinitis/sinusitis.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability manifested by rhinitis/sinusitis is due to an injury or other event or incident of his period of active service.  In so doing, the examiner should address the lay contentions of in-service symptomatology.

The VA examiner also should further opine as to whether it is at least as likely as not that any rhinitis/sinusitis was caused or aggravated (permanently made worse) by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner should be advised that at present, the pertinent service-connected disabilities include obstructive sleep apnea as associated with a left side facial fracture with injury to the trigeminal nerve; deviated nasal septum; and residuals of left side facial fracture with injury to the trigeminal nerve.

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

2.  The RO should furnish the Veteran a fully responsive SOC with respect to the following issues: 
(1) entitlement an initial rating in excess of 50 percent for the service-connected obstructive sleep apnea; 
(2) entitlement to an effective date earlier than July 27, 2000 for the award of service connection for obstructive sleep apnea; (3) entitlement to an effective date earlier than April 1, 2011 for the award of special monthly compensation at the housebound rate; (4) entitlement to an evaluation in excess of 100 percent for the service-connected cardiomegaly with left ventricular hypertrophy and hypertension; and 
(5) entitlement to an effective date earlier than April 1, 2011 for basic eligibility to Dependents' Educational Assistance.

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter.  

A matter should only be returned to the Board for appellate consideration if the Veteran files a timely Substantive Appeal.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


